OPPlCE   OP THE   ATTORNEY   GENERliL   STATE   OF TEXC

   JOHN      CORNYN




                                                    March 8,1999



The Honorable Janelle M. Haverkamp                           Opinion No. JC-0014
District Attorney, 235th Judicial District
Cooke County Courthouse                                      Re:    Whether clip-on microphones    for county
Gainesville, Texas 76240                                     deputy sheriffs’ portable radios are “security
                                                             hardware” that may be purchased with monies from
                                                             the courthouse-security      fund under    article
                                                             102.017(d)(9) of the Code of Criminal Procedure
                                                             (RQ-1101)


Dear Ms. Haverkamp:

         Under Code of Criminal Procedure article 102,017(d)(9), a county commissioners court may
use monies from the courthouse-security    fund “only to finance      security hardware.” You ask
whether article 102.017(d)(9) allows the Cooke County Commissioners Court to use monies from
the courthouse-security   fund to purchase, as security hardware, clip-on microphones for deputy
sheriffs’ portable radios. We conclude that the clip-on microphones are not security hardware for
purposes of Code of Criminal Procedure article 102,017(d)(9). Consequently, subarticle (d)(9) does
not permit the commissioners court to expend monies from the courthouse-security    fund to purchase
the clip-on microphones.

        You describe the equipment and the perceived need for the equipment Cooke County desires
to purchase. The county wishes to buy enough clip-on microphones for either each deputy sheriff
or each deputy sheriff who escorts a prisoner to and from court proceedings while the deputy is in
the courthouse. We understand from your letter that the equipment will enable the deputies to be
alerted to an emergency in the courthouse that requires increased security and that the deputies will
then quickly respond to the situation:

                   Several “panic buttons” are distributed throughout the courthouse to aid
              the Sheriff in maintaining its security. Should courthouse personnel become
              aware of a volatile or dangerous situation, they can push one of the “panic
              buttons.” A computer reads the location of the triggered “panic button” and
              sends a radio signal over a channel monitored by county law enforcement
              agencies to notify them of the situation. Any Deputy Sheriffs in the vicinity,
              including those assigned to transport prisoners, will respond to the radio
The Honorable   Janelle M. Haverkamp        - Page 2       (JC-0014)




           signal which directs them to the specific office in the courthouse   where help
           is needed.

Letter from The Honorable Janelle M. Haverkamp, District Attorney, 235th Judicial District, to
Opinion Committee Chairperson, Office of the Attorney General (Feb. 25, 1998) (on file with
Opinion Committee).

        You ask two questions. First, you ask whether article 102.017(d)(9) authorizes the county
commissioners    court to expend monies from the courthouse-security       fund to purchase clip-on
microphones for the portable radios of those deputy sheriffs who regularly transport prisoners
between the county jail and the courthouse. Second, you ask whether article 102.017(d)(9) allows
the commissioners court to expend monies from the courthouse-security        fund to purchase clip-on
microphones for the portable radios of all deputy sheriffs, who theoretically may be called upon to
respond to a panic-button signal from the courthouse. With respect to both questions, you appear
to be asking only about the purchase of clip-on microphones, not about the portable radios or any
other component of the panic-button system you describe.

        Code of Criminal Procedure article 102.017(d) specifically and narrowly enumerates     items
for which monies from the courthouse-security   fund may be expended:

            A [courthouse security] fund        may be used only to finance thefollowing
            items when used for the purpose of providing security services for buildings
            housing a district, county, justice, or municipal court, as appropriate:

                (1) the purchase or repair of X-ray machines and conveying      systems;

                (2) handheld metal detectors;

                (3) walkthrough      metal detectors;

                (4) identification    cards and systems;

                (5) electronic locking and surveillance     equipment;

                (6) bailiffs, deputy sheriffs, deputy constables, or contract security
            personnel during times when they are providing appropriate security services;

                (7) signage;

                (8) confiscated      weapon inventory and tracking systems;

                (9) locks, chains, or other security hardware; or
The Honorable   Janelle M. Haverkamp      - Page 3      (JC-0014)




                (10) continuing education on security issues for court personnel        and
            security personnel. [Emphasis added.]

This list expressly purports to be exclusive: a county may use monies from the courthouse security
fund only to finance an item listed, and only if the item will be used to provide courthouse security.
Indeed, this office previously has stated that monies in the courthouse-security  fund “are earmarked
for very specific expenses.” Tex. Att’y Gen. Op. No. DM-283 (1994) at 10.

        Because clip-on microphones     such as you describe are not explicitly listed in article
102.017(d), a county commissioners court may not use monies from the courthouse-security      fund
to purchase them unless clip-on microphones are implicitly encompassed within one of the security
items expressly listed in the article. You suggest only subarticle (d)(9), and we therefore do not
consider whether subarticles (d)(l) through (8) or subarticle (d)(lO) may include the clip-on
microphones.

         We conclude that Code of Criminal Procedure article 102.017(d)(9) does not implicitly
permit a county to expend monies from the courthouse-security                 fund to purchase clip-on
microphones for its deputy sheriffs in either circumstance you describe, even though the clip-on
microphones may be security-related. Clip-on microphones are not “locks” or “chains” for purposes
of subarticle (d)(9). Moreover, clip-on microphones are not security hardware for purposes of
subarticle (d)(9). The phrase “other security hardware” is limited by the types of listed items that
precede it: locks and chains. “It is a prime rule of construction that where in a statute general words
follow a designation of particular subjects or classes of persons the meaning of the general words
will be restricted by the particular designation in such statute. This is known as the rule of ejusdem
generis, and is a rule of almost universal application.” Farmers ‘&Mechanics ‘Nat ‘ZBankv. Hanks,
137 S.W. 1120,1123-24(Tex.         1911); accordSfanfordv. Butler, 181 S.W,2d269,272         (Tex. 1944).
The clip-on microphones you describe are not of the same class of items as locks and chains. Locks
and chains are low-technology equipment attached to fences, doors, and windows, and they are used
to restrict access to a place; clip-on microphones, by contrast, constitute a high-technology
component of an electronic communications         system that is not restricted to monitoring the use of
fences, doors, or windows.

          Our reading of article 102.017(d) and, in particular, the phrase “other security hardware” in
 subarticle (d)(9), comports with legislative intent. Code of Criminal Procedure article 102.017 was
 adopted in 1993 as part of Senate Bill 243, but it was not in the bill as it was introduced.          AS
 introduced by Senator Leedom, Senate Bill 243 proposed to adopt only what is now Local
 Government Code section 291.008, which section generally authorizes a county commissioners court
 to collect a security fee upon the tiling of any document and to deposit the security fees in the
 courthouse security fund. See Act of May 22, 1993,73d Leg., R.S., ch. 818,s 2, 1993 Tex. Gen.
 Laws 3258, 3258-59. In its introduced form, the bill provided a county commissioners court with
 great flexibility in deciding how to use monies from the courthouse security fund: “The fund may
 be used only for the purpose of providing security services for buildings housing a district or county
 court.” With this broad grant of discretion, the bill returned to the floor of the Senate for its second
The Honorable   Janelle M. Haverkamp      - Page 4         (X-0014)




reading.   There, Senators Henderson and Sibley asserted that the bill would give county
commissioners    courts virtually unlimited discretion to pay any costs that could nominally be
designated security:

                Senator Henderson: My understanding is, is all this [bill as proposed]
                would really result in is a very large windfall to the commissioners
                court to spend as they.     see fit, hiring bailiffs or whatever.

                Senator Sibley:    Are there any kind of guards [in this bill], or
                prohibitions against [the money] being spent on any other. county
                expenses?

                Senator Henderson: Senator Leedom will have to answer that, I don’t
                know, but I know that    if you give [county commissioners courts]
                eight hundred thousand dollars, they’re going to figure out a way to
                spend it.

                Senator Sibley:   On security, I’m sure.

See Debate on Tex. S.B. 243 on the Floor ofthe Senate, 73d Leg., R.S. (Mar. 17, 1993) (testimony
of Senators Henderson and Sibley) (transcript available from Senate Staff Services Office). Even
Senator Leedom admitted, later in the same debate, that the bill as introduced was “permissive”:

                Senator Sibley: Those security services could be anything, couldn’t
                they? They could be salaries of bailiffs that have historically been
                paid through other funds? They could be for metal detectors, they
                could be for private security, they could be for night time security.
                What, what could this not apply to as far as security around the
                courthouse?

                Senator Leedom: Well, what it’s giving is          a very permissive
                relationship for the county commissioners to decide that they want to
                put      in the security post and maintain them. Now you-

                Senator Sibley: But it doesn’t say that. This could be to repair the
                front door of the courthouse.

                Senator Leedom: If, if it’s going to provide security for you and I
                when we go in that courthouse or anybody else, you’re right, that’s
                up to the discretion of the commissioners.

Id.
The Honorable   Janelle M. Haverkamp     - Page 5        (.X-0014)




         Responding to Senators Henderson and Sibley, Senator Leedom proposed amending the bill
to add the text of what is now Code of Criminal Procedure article 102.017(d). See id. As Senator
Leedom, the bill’s author, explained, the amendment to the bill ensures that monies in the
courthouse-security  fund may be used “only      for.   that equipment and services that provide the
security.” See Debate on Tex. S.B. 243 on the Floor of the Senate, 73d Leg., R.S. (Apr. 15, 1993)
(testimony of Senator Leedom, author of bill) (transcript available from Senate Staff Services
Office). Senator Leedom’s proposed amendment passed. In the House, the proposed article
 102.017(d) was summarized as permitting a county commissioners court to finance with monies
from the courthouse security fund “[olnly” the items listed in that subarticle. See HOUSERES. ORG.,
BILL ANALYSIS, Tex. S.B. 243,73d Leg., R.S. (1993).

       Given this legislative history and the express terms of article 102.017(d) limiting the security
items that may be purchased with courthouse-security          funds, it is our opinion that article
102.017(d)(9) does not authorize a commissioners court to purchase clip-on microphones for its
deputy sheriffs.
The Honorable   Janelle M. Haverkamp   - Page 6        (JC-0014)




                                       SUMMARY

               Article 102,017(d)(9) of the Code of Criminal Procedure does not
           authorize a commissioners    court to expend monies from the courthouse-
           security timd to purchase clip-on microphones for deputy sheriffs’ portable
           radios.




                                             Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Kymberly K. Oltrogge
Assistant Attorney General